Appellant's attorneys have filed a rather vigorous motion for a rehearing herein, the original motion containing some strictures and comments upon this court which we think in very bad taste and not justified by the facts and the record; they have been withdrawn by a supplemental motion, and which, as thus amended, we proceed to consider.
In the motion for rehearing there is vigorous complaint made relative to some inadvertent statements in the original opinion as to the reason why the deceased was being whipped, and the statement therein that the reason he was being so whipped, "was that they suspicioned that he informed others that Davis and appellant had been engaged in the illicit manufacture of whisky," is hereby withdrawn, and there is substituted therefor the following from the testimony of Adell Bright: "Q. Why did they whip him? A. Best of my knowledge over *Page 329 
some whisky; what I learned about it; that is what it was. Somebody had been turned in about some whisky. That is what they told me."
That portion of the opinion that states that the witness Ethel Aaron testified that the three white men and the negro, George Jones, — after the negro had purchased and received four sandwiches, — got into the rumble seat, and the four drove off towards Longview, is withdrawn, and should be made to read "and they left going towards James, — north." Also that portion of the opinion which states that "Ethel Aaron saw them (the three white men and the negro George Jones) together later in the day in a coupe going in the direction of Longview," should be corrected to read "in the direction of James."
Objection is also made relative to the fact that such opinion continuously refers to the instrument used in the whipping as a "wet" rope. We think the fact that the rope is referred to as "wet" is fully justified by the facts proven, and fair inferences drawn therefrom. That the deceased was whipped with a rope is shown by the testimony of Bright: "On the way down that morning we * * * bought a rope, grass rope. With reference to size, it was about a quarter of an inch. It was not as large as a well rope should be. That was the rope they used in whipping the negro." As to its being wet, the deceased's father testified that on the same afternoon his son was taken away from the field and whipped, that he went down into the bottom and "I found a rope where he had been whipped, something like a half inch plow line. I picked up that rope and turned it over to the sheriff. The rope was wet when I found it, wet and stiff. It had not rained that day." Testimony of Sheriff J. W. Bryce: "I went to the home of Cornelius Peoples and Cornelius Peoples turned over to me on that occasion a rope. * * * At the time I obtained possession of this rope, it was soaked in water." It occurs to us that in the original opinion we were justified in saying that the deceased was whipped with a rope, and that such rope was wet.
It would do no special good to go over in detail the corroborating circumstances in the record relied upon that would tend to show the appellant's participation in the offense charged. Suffice it to say that we find him in the company of three other persons, one a negro named George Jones, going towards where the offense was committed. We find him actually present in the field just before the fatal whipping, and in charge of the negro who later died from wounds inflicted upon his body. We *Page 330 
find him taking this negro off into the bottom; later we find the deceased telling his father that George Jones was one of the ring-leaders in this matter; we find appellant's statement to the witness Myrtle Turner, which statement might be termed an admission of guilt, and to which the jury evidently attached some weight; and these facts taken together, with other matters set forth in the original opinion, evidently convinced the jury, and confessedly also have great weight with us, as going far to convince us that such testimony tends strongly towards the conclusion that appellant had something to do with this most unusual crime. We can see no reason to recede from the original opinion herein on this matter of corroboration of the accomplices' testimony. Such corroboration may be a succession of circumstances, and should not of a necessity come from any one certain witness, and we hold that all the circumstances taken as a whole were adequate to operate as sufficient corroboration of the confessed accomplices' testimony.
The motion for a rehearing is overruled.
Overruled.